In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated October 8, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its prima facie entitlement to judgment as a matter of law by presenting sufficient documentary evidence that it was not the owner of the subject property on the date the injury occurred (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Woroniecki v Tzitzikalakis, 255 AD2d 509). In opposing the motion, the plaintiff argued that an issue of fact existed because the deed for the subject property was not properly recorded. However, the evidence established that title had passed from the defendant, regardless of the failure of the County Clerk to properly index the deed divesting the defendant of its interest in the property. Therefore, the Supreme Court properly granted the defendant’s motion for summary judgment (see, Woroniecki v Tzitzikalakis, supra; Riner v Texaco, Inc., 222 AD2d 571; see also, Real Property Law § 291). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.